Name: 84/653/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 17 December 1984 appointing a Vice-President of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-12-29

 Avis juridique important|41984D065384/653/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 17 December 1984 appointing a Vice-President of the Commission of the European Communities Official Journal L 341 , 29/12/1984 P. 0088 - 0088*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 17 December 1984 appointing a Vice-President of the Commission of the European Communities (84/653/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Whereas Mr Edgard Pisani, Member and Vice-President of the Commission, tendered his resignation by letter dated 3 December 1984; Whereas, in its Decision of 11 December 1984, the Council decided that it was not necessary to replace Mr Pisani in his capacity as Member of the Commission; Whereas a Vice-President of the Commission should be appointed for the remainder of the term of office of Mr Pisani, Having consulted the Commission, HAVE DECIDED AS FOLLOWS: Sole Article Mr Richard Burke is hereby appointed Vice-President of the Commission of the European Communities for the period up to and including 5 January 1985. Done at Brussels, 17 December 1984. The President P. BARRY